Citation Nr: 0949104	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service as a Regular Philippine Scout 
from February 1941 to December 1945.  He was born in 1918.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran has service connection for residuals, gunshot 
wound, and surgery, right flank and abdomen, rated as 30 
percent disabling since 1964; he has numerous non-service-
connected disabilities.  

2.  The Veteran is not now working, and is probably 
unemployable as a result of all of his disabilities, 
including service-connected and non-service-connected 
disorders; medical opinions have been provided that he 
probably cannot work, and he is in receipt of non-service-
connected pension benefits.

3.  A preponderance of the overall evidence, including expert 
opinions, is against a finding that the Veteran is unable to 
work or obtain and retain substantially gainful employment by 
virtue solely of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployablity due to service-
connected disabilities are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 
4.15, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim, and this correspondence was sent to 
him initially after his claim and on subsequent occasions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor has he suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The appellant has demonstrated actual knowledge of, and has 
acted on, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim). 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the Veteran has not demonstrated any prejudicial or harmful 
error in VCAA notices provided, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as this would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Criteria, Pertinent Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for a TDIU; and he has affirmatively indicated by 
his actions and words that he fully comprehends what is 
required.  

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. 

If there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether a particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such Veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, supra.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

The claims file contains medical evidence from both private 
and VA care-givers and evaluators.  The most recent evidence 
relating to his service-connected disability describes him as 
having mild pain and little other symptomatology.  The 
disability has been relatively static for decades, and he 
does not argue to the contrary.

The aggregate medical evidence shows that the Veteran has a 
myriad of non-service-connected disabilities which iincluding 
arthritis involving numerous joints, diabetes, skin problems, 
visual defects, residuals of beriberi, hypertension with 
coronary insufficiency, and chronic obstructive pulmonary 
disease (COPD).

The Veteran is not now working, and has not worked in some 
time.  He is in receipt of pension benefits and, as he has 
stated, several physicians, both VA and private, have opined 
that he is probably unable to work.  However, that is as a 
result of all his disabilities, not just the service-
connected disability for which he has 30 percent rating.  
Accordingly, he does not meet the schedular criteria for a 
TDIU.

Alternatively, a TDIU may also be granted on an 
extraschedular basis .  However in this regard, a review of 
the objective evidence does not support the Veteran's claim 
of unemployability.  To the contrary, the aggregate clinical 
evidence and the detailed and comprehensive medical expert 
opinions, all reflect that, although the Veteran may well be 
unemployable, his service-connected disabilities are not 
responsible, and they alone do not preclude substantially 
gainful (i.e., more than marginal) employment.  These 
opinions are of high probative value, because they are based 
on the entire file and have identified organic versus mental 
handicaps in a concise and directed manner, being fully aware 
of the Veteran's history, contentions, testimony, and past 
work experience.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302-303 (2008) (whether a medical opinion is based on 
sufficient facts and information is an important indicator of 
the probity of that opinion); see also Friscia v. Brown, 7 
Vet. App. 294 (1995).

Because the Veteran is not working and claims a higher, TDIU 
rating, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension (C&P) Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for any service-
connected disability, and that the manifestations of his 
disabilities are not in excess of those contemplated by the 
assigned rating.  Further, although he experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairments from his disabilities 
are in excess of that contemplated by the assigned ratings.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board in no way wishes to minimize the nature and extent 
of the Veteran's overall disability, but we must conclude 
that the evidence of record does not support his claim that 
his service-connected disabilities alone are sufficient to 
produce unemployability.  Although they produce some 
impairment, the evidence does not reflect that gainful 
employment is precluded solely because of them.  To the 
extent the Veteran is limited by his service-connected 
disabilities, such limitations are contemplated and being 
compensated by the 30 percent rating currently assigned.  
Accordingly, a TDIU is not warranted.  38 C.F.R. § 4.16(b).

In summary, the evidence of record does not demonstrate that 
the Veteran is unable to obtain or maintain substantially 
gainful employment solely as a result of his service-
connected disabilities.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


